 Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 1 of 14 PageID #: 2831




                  UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
    Plaintiff,

v.
                                       CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                       CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.



     PLAINTIFFS' MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
         STRIKE DEFENDANTS' NOTICES OF NON-PARTY FAULT

                                 INTRODUCTION

       Plaintiffs City of Huntington and Cabell County Commission (collectively,

"Plaintiffs") submit this memorandum of law in support of their motion for the Court

to strike the Defendants' Notices of Non-Party Fault.

       Notwithstanding the Defendants' failure to maintain effective controls against

diversion and their distribution between 2006 and 2014 of 56.5 million doses of

hydrocodone and oxycodone into Huntington and Cabell County, the Defendants each

have filed notices of non-party fault seeking to blame others for their wholesale
    Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 2 of 14 PageID #: 2832



disregard of their duties under the Controlled Substances Act.1 The notices were filed

pursuant to W.Va. Code § 55-7-13d(a)(2) (“2015 Act”) which Defendants wrongfully

allege permits this Court to consider the fault of the non-parties identified in the

notices.2 Cardinal’s notice filed in Huntington lists 1,949 non-parties allegedly at

fault,3 and the remaining notices generically list categories of non-parties alleged to

be at fault.4

         The 2015 Act and its predecessor, W.Va. Code § 55-7-24 (“2005 Act”)

(collectively “Apportionment Statutes”), are inapplicable to Plaintiffs’ claims set for

trial in August. First, by its very terms, the 2015 Act applies only to actions at law

seeking damages – not to this action in equity seeking abatement.5 Similarly, the

limited several liability under the 2005 Act also only applies to damage claims.6

Second, the 2015 Act is not retroactive. It explicitly applies only to causes of action

which accrue on or after its effective date, May 25, 2015.7 Plaintiffs’ nuisance claims



1See Cabell, Doc. 96 (McKesson), Doc. 97 (ABDC), & Doc. 99 (Cardinal); Huntington, Doc
31(Cardinal), Doc. 32 (McKesson), & Doc. 33 (ABDC).
2   E.g., Huntington, Doc. 33 at 1.
3   Huntington, Doc. 31
4 See, e.g., Cabell, Doc. 96 (identifying by category pharmacies, prescribers, illegal drug
sellers, manufacturers, non-party distributors, and governmental entities). In Cabell, the
Court entered an order permitting some of the Defendants to identify only categories pending
further discovery. Doc. 92.
5See, e.g., W. Va. Code § 55-7-13d(1) (permitting trier of fact to consider the fault of “all
persons contributed to the alleged damages” (emphasis added)).
6 W.Va. Code § 55-7-24 (repealed 2015) (in actions arising from tortious conduct liability of
defendant less than 30% at fault, liability is several and such defendant “shall be liable only
for the damages attributable to him or her” (emphasis added).
7   W. Va. Code § 55-7-13d(h).


                                              2
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 3 of 14 PageID #: 2833



first arose prior to May 25, 2015. For these reasons, Plaintiffs now seek an order

striking the notices of non-party fault filed by the Defendants.

                   COMMON LAW AND STATUTORY BACKGROUND

          With respect to tort actions prior to 2005, West Virginia was “committed to the

concept of joint and several liability among joint tortfeasors” permitting a plaintiff to

sue “any or all of those responsible. . .and collect his damages from whomever is able

to pay, irrespective of their percentage of fault.”8

          In 2005, the Legislature limited joint liability in damage actions sounding in

tort to parties found greater than 30% at fault.9,10 The 2005 Act applies “only to

causes of action that accrued on or after the first day of July, two thousand five.”11

Apportionment under the 2005 Act is appropriate only between “the parties in the

litigation at the time the verdict is rendered.”12

          The 2005 Act was repealed in 2015.13 The 2015 Act provides that “[i]n any

action for damages, the liability of each defendant for compensatory damages shall be




8Sitzes   v. Anchor Motor Freight, Inc., 169 W. Va. 698, 698, 289 S.E.2d 679, 681 (1982).
9   W.Va. Code § 55-7-24(a) (repealed 2015).
10The 2005 Act did include exceptions that applied “the rules of joint and several liability” to
“[a]ny party who acted in concert with another person as part of a common plan or design
resulting in harm,” or in the in case of “[a]ny party who acted with the intention of inflicting
injury or damage. Id. at § 55-7-24(b)(1), (2).
11   Id. at § 55-7-24(g).
12Id. at § 55-7-24(a)(1). Thus, for purposes of allocation, the liability of absent, settling,
immune, or bankrupt defendants was ignored. Halcomb v. Smith, 230 W. Va. 258, 260, 737
S.E.2d 286, 288, n.1 (2012).
13H.B.2002, 2015 Leg. 82nd Sess. (W.Va.2015) (codified at W. Va. Code §§ 55–7–13a through
13d) (“2015 Act”).


                                                3
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 4 of 14 PageID #: 2834



several only and may not be joint.”14 Like the 2005 Act, the 2015 Act contains

exceptions.15 However, unlike the 2005 Act’s focus on the parties “in the litigation at

the time of verdict,” the 2015 Act requires that the trier of fact “consider the fault of

all persons who contributed to the alleged damages regardless of whether the person

was or could have been named as a party to the suit.16

          The Defendants’ notices of non-party fault were purportedly authorized by the

2015 Act. It provides that the fault of a nonparty shall be considered “if a defending

party gives notice no later than one hundred eighty days after service of process upon

said defendant that a nonparty was wholly or partially at fault.”17

          The 2015 Act is not retroactive as it applies to “causes of action arising or

accruing on or after the effective date of its enactment [May 25, 2015].”18 There are

no decisions interpreting the 2015 Act’s provisions.




14   W. Va. Code § 55-7-13c(a).
15See W. Va. Code § 55-7-13c(a) (joint liability imposed “on two or more defendants who
consciously conspire and deliberately pursue a common plan or design to commit a tortious
act or omission”); id. at § 55-7-13c(h)(2) (joint liability imposed when defendant’s “acts or
omissions constitute criminal conduct”); id. W. Va. Code Ann. § 55-7-13d(b) (person may be
“held liable for the portion of comparative fault assessed against another person who was
acting as an agent or servant of such person, or if the fault of the other person is otherwise
imputed or attributed to such person by statute or common law”).
16   W. Va. Code § 55-7-13d(a)(1) (emphasis added).
17   Id. at § 55-7-13d(a)(2).
18   Id. at § 55-7-13d(h).


                                               4
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 5 of 14 PageID #: 2835



                                       ARGUMENT

      I.      The Apportionment Statutes Do Not Apply To Plaintiffs’ Equitable
              Public Nuisance Claims Seeking Only Abatement.

           The only remaining substantive claim before the Court is Plaintiffs’ claim for

abatement of a public nuisance.19 Plaintiffs have waived all claims for damages,20

including punitive damages.21 Plaintiffs’ public nuisance claims seeking only the

equitable remedy of abatement are not tort actions for compensatory damages, and,

as such, the Apportionment Statutes simply do not apply to these claims.

              A.     Plaintiffs’ public nuisance claims seeking abatement as an
                     equitable remedy are not tort actions for compensatory
                     damages.

           The Supreme Court of Appeals has recognized that the “distinction between

abatement of nuisances and recovery of damages for injuries occasioned by wrongful

acts constituting nuisances” is both “apparent” and “vast.”22 This is particularly true

in governmental abatement actions where, unless the plaintiff can show special

harm, “damages are not at issue, and the Restatement does not contemplate the

possibility of a public entity seeking anything other than injunctive relief.”23

           West Virginia law has long made clear the equitable nature of an action to

abate a public nuisance. In 1900, the Supreme Court of Appeals held: “Courts of



19 Cabell Doc. 240; MDL Order [Non-Document] (Dec. 23, 2019) The Court construes
Plaintiffs' notice of dismissal (docket no. [240]) as a motion to dismiss certain claims. That
motion is GRANTED. ” ).
20   Cabell Doc. 240 at 1, n.1.
21   Cabell Doc. 267 at 2 & Exh. A.
22McMechen v. Hitchman-Glendale Consol. Coal Co., 88 W. Va. 633, 107 S.E. 480, 482 (1921);
see Duff v. Morgantown Energy Assocs. (M.E.A.), 187 W. Va. 712, 717, 421 S.E.2d 253, 258


                                              5
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 6 of 14 PageID #: 2836



equity have an ancient and unquestionable jurisdiction to prevent or abate public

nuisance, and this alone would give jurisdiction.”24 Other courts and commentators

agree that the aim of an abatement action is to reduce or eliminate a nuisance

prospectively as contrasted with an action for damages which seeks to compensate

for prior harm.25 As the California Court of Appeals noted:

         An equitable remedy’s sole purpose is to eliminate the hazard that is
         causing prospective harm to the plaintiff. An equitable remedy provides
         no compensation to a plaintiff for prior harm. Damages, on the other
         hand, are directed at compensating the plaintiff for prior accrued harm
         that has resulted from the defendant’s wrongful conduct. The distinction
         between these two types of remedies frequently arises in nuisance
         actions.26


(1992) (internal quotations omitted) (upon establishing nuisance party entitled to “relief
therefrom by the abatement of the nuisance and the defendants will be held liable for
damages.” (emphasis added)); State ex rel. Ball v. Cummings, 208 W. Va. 393, 402, 540 S.E.2d
917, 926 (1999) (severing claims after finding issues involved in action for monetary damages
distinct from claim seeing abatement of pollution); see also Restatement (Second) of Torts §
821B, com. i (1979) (“There are numerous differences between an action for tort damages and
an action for an injunction or abatement, and precedents for the two are by no means
interchangeable.”); Restatement (Third) of Torts: Liab. for Econ. Harm § 8, com. b (2019) (“An
action by a public official will commonly lie to abate the nuisance by injunction but may not
involve monetary recovery for harm done.”).
23 Robert Abrams & Val Washington, The Misunderstood Law of Public Nuisance: A
Comparison with Private Nuisance Twenty Years After Boomer, 54 Alb. L. Rev. 359, 379
(1990) (citing Restatement (Second) Torts § 821C, com. a).
24   Town of Weston v. Ralston, 48 W. Va. 170, 36 S.E. 446, 456 (1900).
25 See San Diego Unified Port Dist. v. Monsanto Co., No. 15cv578, 2018 U.S. Dist. LEXIS
149485, at *14 (S.D. Cal. Aug. 30, 2018) (recognizing “stark” distinction between abatement
as equitable remedy for prospective relief and damages which compensate for “prior accrued
harm”); Town of Superior, Mont. v. Asarco, Inc., 874 F. Supp. 2d 937, 948–49 (D. Mont. 2004)
(award of damages in nuisance case “is retroactive, applying to past conduct, while an
injunction applies only to the future”); Restatement (Second) of Torts § 821B, com. i (1979)
(“On the other hand an award of damages is retroactive, applying to past conduct, while an
injunction applies only to the future.”).
26 People v. ConAgra Grocery Products Co., 227 Cal.Rptr.3d 499, 569 (Cal.App.2017); see
also Mugler v. Kansas, 123 U.S. 623, 673, 8 S.Ct. 273, 303 (1887) (“[Courts of equity] cannot
only prevent nuisances that are threatened, and before irreparable mischief ensues, but
arrest or abate those in progress, and, by perpetual injunction, protect the public against


                                                6
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 7 of 14 PageID #: 2837




         Thus, compensatory damages are backward looking remedies. The equitable

abatement action Plaintiffs bring here seeks a remedy that is different in kind and

distinguishable from precedent and statutes involving damages. For the reasons

noted below, this vast and apparent distinction renders the Apportionment Statutes

inapplicable to the Plaintiffs’ claims in this case.

            B.    The Apportionment Statutes relate to damage remedies and
                  do not apply to equitable public nuisance claims seeking
                  abatement as a remedy.

         The Apportionment Statutes relate to actions seeking damages. They simply

do not apply to equitable public nuisance claims seeking abatement as a remedy.

         First, the plain language of the Apportionment Statutes supports this

interpretation. The statutes only expressly apply to claims for damages and do not

refer to abatement or other equitable relief. Under the 2005 Act, the fact finder must

determine, “the total amount of damages sustained by the claimant” and the limited

several liability under the Act is imposed only with respect to “the damages

attributable” to a defendant found less than 30% at fault.27 Similarly, the 2015 Act,




them in the future; whereas courts of law can only reach existing nuisances, leaving future
acts to be the subject of new prosecutions or proceedings. This is a salutary jurisdiction,
especially where a nuisance affects the health, morals, or safety of the community.”); United
States v. Price, 688 F.2d 204, 212 (3d Cir.1982) (“Damages are awarded as a form of
substitutional redress. They are intended to compensate a party for an injury suffered or
other loss. A request for funds for a diagnostic study of the public health threat posed by the
continuing contamination and its abatement is not, in any sense, a traditional form of
damages.”).
27W.Va. Code § 55-7-24(a)(1), (2) (emphasis added); W. Va. Code Ann. § 55-7-13a(b) (article
applies to any action “seeking damages for personal injury, property damage, or wrongful
death” (emphasis added)).


                                              7
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 8 of 14 PageID #: 2838



applies “[i]n any action for damages,” and requires “the liability of each defendant for

compensatory damages” be several only.28              And, the trier of fact is directed to

apportion by considering “the fault of all persons who contributed to the alleged

damages.”29 Finally, the definition of “damages” does not include equitable relief.30

         Second, Defendants’ interpretation of the Apportionment Statutes to apply to

equitable claims runs contrary to established common law. As early as 1936, the

Supreme Court of Appeals recognized that Defendants who were concurrently at fault

in creating a nuisance were subject to joint liability.31 And, joint liability is subject

to a different and more liberal standard in equity:

         Upon the state of facts here disclosed, the law courts could only
         give damages for the wrong, and, if the defendants are not jointly liable,
         they could not be jointly sued at law. Their creation or maintenance
         of nuisances, or both, is an entirely different thing. . . . Although brought
         into existence or maintained by the separate acts of a number of persons,
         a nuisance, considered in all of its aspects and elements, may be an
         entire thing. Limited in its functions to a mere matter of compensation
         for damages, a court of law could not, under all circumstances, treat it
         as an entirety, but a court of equity can do so, because of its more
         extensive remedial powers.32




28   W.Va. Code § 55-7-13c(a).
29   W. Va. Code § 55-7-13d(a)(1) (emphasis added).
30W.Va. Code § 55-7-13d(e) (“[f]or purposes of this section, ‘damages’ includes all damages
which may be recoverable for personal injury, death, or loss of or damage to property,
including those recoverable in a wrongful death action”).
31 Baker v. City of Wheeling, 117 W. Va. 362, 185 S.E. 842, 844 (1936) (Court holding in
nuisance action that “[t]he concurrent neglect of each . . . allegedly resulted in plaintiff's
injuries. Hence she could sue them jointly.”).
32   McMechen, 88 W. Va. 633, 107 S.E. at 482 (1921).


                                               8
     Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 9 of 14 PageID #: 2839



          If the Legislature intends to alter or supersede the common law, it must do so

clearly and without equivocation. Our “common law is not to be construed as altered

or changed by statute, unless legislative intent to do so be plainly manifested.”33 The

lack of a clear intent to include equitable claims into the Apportionment Statutes is

fatal to Defendants’ attempts to shoehorn these distinct equitable remedies into a

statutory framework only expressly applicable to damages.

          Indeed, the Legislature understands the difference between damages and

abatement and expressly includes abatement or injunctive remedies when it intends

laws to apply to both remedies.34 Given the established jurisprudence marking the

difference between damages and equitable remedies like abatement, the absence of

language expressly including equitable remedies is both telling and determinative.35

          Finally, jurisprudence from other jurisdictions with similar statutes clearly

differentiates between compensatory damages and nuisance abatement, holding that




33   State ex rel. Van Nguyen v. Berger, 199 W. Va. 71, 75, 483 S.E.2d 71, 75 (1996).
34W. Va. Code § 61-13-4 (limiting political subdivision actions from bringing actions seeking
“damages, abatement or injunctive relief” relating to firearms); W. Va. Code § 22-11-27
(Water Pollution Control Act provision preserving “rights to suppress nuisances or
to abate any pollution now or hereafter existing, or to recover damages”); W. Va. Code § 22-
10-11 (Abandoned Well Act; same); W. Va. Code Ann. § 22-12-13 (Groundwater Protection
Act; same); W. Va. Code Ann. § 47-2-14 (Trademark Act expressly providing for injunctions
and damages); W. Va. Code §§ 47-18-8, 9 (Antitrust Act providing separate remedies for
injunctions and damages); W. Va. Code Ann. § 47-11A-9 (Unfair Trade Practices Act; same);
W. Va. Code § 46A-6-106 (Consumer Protection Act providing for damages and equitable
relief).
35Phillips v. Larry's Drive-In Pharmacy, Inc., 220 W. Va. 484, 492, 647 S.E.2d 920, 928 (2007)
(recognizing and applying doctrine of expressio unius est exclusio alterius, the express
mention of one thing implies the exclusion of another).


                                                9
 Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 10 of 14 PageID #: 2840



state statutes limiting the availability of the former (like the Apportionment

Statutes) have no impact whatsoever on the availability of the latter remedy.36

      II.      The 2015 Act is Inapplicable Because Plaintiffs’ Nuisance Claims
               Arose Prior to May 25, 2015.

            The 2015 Act by its express terms does not apply to this case. It expressly

applies only to “causes of action arising or accruing on or after the effective date of its

enactment” on May 25, 2015.37 As Plaintiffs’ claims first arose or accrued prior to

May 25, 2015, the 2015 Act is simply inapplicable. In West Virginia, the general rule

is that a statute is presumed to be prospective unless expressly made retrospective.38

This presumption and the express application date are conclusive of the Legislative

intent here.39



36See, e.g., Cobbley v. City of Challis, 59 P.3d 959, 963 (Idaho 2002) (“Had the court allowed
the Cobbleys to amend their complaint, they could have specifically alleged a claim for
abatement of a nuisance, which would not be an action to recover damages and subject to the
constraints of the notice requirements under the [Idaho] Tort Claims Act.”); Peterson v.
Putnam County, 2006 Tenn. App. LEXIS 677, at *32-33 (Tenn. Ct. App. Oct. 19, 2006) (“In
Tennessee, a nuisance-type claim that seeks damages against a governmental entity must be
brought under the terms of the [Governmental Tort Liability Act]. . . . Our courts have held,
however, that an equitable action to abate a nuisance created by a governmental entity is
permitted outside of [the] terms of the GTLA.”) (emphasis in original); Bostco LLC v.
Milwaukee Metro. Sewerage Dist., 835 N.W.2d 160, 178 (Wis. 2013) (“Accordingly, we
conclude that the plain meaning of Wis. Stat. § 890.80(3) is to limit the dollar amount of
recovery to be paid for damages. . . but that the plain meaning of that provision has no bearing
on the availability of equitable relief such as abatement.”).
37   W. Va. Code § 55-7-13d(h).
38W. Va. Code § 2-2-10(bb) (2013); Martinez v. Asplundh Tree Expert Co., 239 W. Va. 612,
616, 803 S.E.2d 582, 586 (2017) (“The presumption is that a statute is intended to operate
prospectively, and not retrospectively, unless it appears, by clear, strong and imperative
words or by necessary implication, that the Legislature intended to give the statute
retroactive force and effect.” (internal quotations omitted)).

39Kisner v. Fiori, 151 W. Va. 850, 856, 157 S.E.2d 238, 242 (1967) (“When, however, the
language of the statute expressly declares. . . that the statute shall not be retroactive it is
obvious that the statute must be given prospective effect.”); see also Central West Virginia


                                              10
 Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 11 of 14 PageID #: 2841



       The general rule in West Virginia is that a cause of action accrues or arises

when the acts constituting breach of a duty occurs resulting in an injury.40 At that

time, the claim arises or accrues because the right to bring suit then exists.41 Other

authorities confirm that a claim first arises or accrues when a present enforceable

demand or right exists.42

       Here, the Plaintiffs’ right to bring a public nuisance action against the

Defendants seeking abatement first arose prior to May 25, 2015. Prior to this date,



Regional Airport Authority, Inc. v. Triad Engineering, Inc., Civil Action No. 15-C-1022 KAN,
at p.3 (W.Va. Mass. Lit Panel Feb. 26, 2019), writ refused, State ex rel. Cast & Baker
Corporation v. Swope, No. 190178 (W.Va. Feb. 27, 2019) (“Because the cause of action in this
case accrued before May 24, 2015, the Court finds, and the parties do not dispute, that § 55-
7-24 [the 2005 Act] applies.”).
40 Albright v. White, 202 W. Va. 292, 301, 503 S.E.2d 860, 869 (1998) (quoting Syl. pt. 1, in
part, Cart v. Marcum, 188 W.Va. 241, 423 S.E.2d 644 (1992); see also syl. pt. 1, in part, Jones
v. Trustees of Bethany College, 177 W.Va. 168, 351 S.E.2d 183 (1986) (holding that “the right
to bring an action for personal injuries accrues ... when the injury is inflicted”).
41The date of accrual of a claim is distinct from the date the statute of limitations commences
to run because the statute of limitations for a claim that has arisen is still subject to tolling
doctrines. Albright, 202 W. Va. at 301, 503 S.E.2d at 869 (“Having determined that Albright
was under the disability of infancy at the time his cause of action against the defendants
accrued, it is now necessary to determine to what date the provisions of § 55–2–15 tolled the
governing statute of limitations.” (emphasis added)); Cart v. Marcum, 188 W. Va. 241, 243–
44, 423 S.E.2d 644, 646–47 (1992) (noting that “[t]he statute of limitations ordinarily begins
to run when the right to bring an action for personal injuries accrues which is when the injury
is inflicted,” but recognizing tolling). Regardless, the statute of limitations for abating the
pending public nuisance in this case has not started to run because the public nuisance has
not been abated. State ex rel. Smith v. Kermit Lumber & Pressure Treating Co., 200 W.Va.
221, 488 S.E.2d 901 (1997).
42Black's Law Dictionary (11th ed. 2019) (“The term ‘accrue’ in the context of a cause of action
means to arrive, to commence, to come into existence, or to become a present enforceable
demand or right.”) (internal quotation omitted)); Cone v. Hankook Tire Co., Ltd., No. 14-1122,
2016 WL 7383731, at *3 (W.D. Tenn. Dec. 20, 2016) (quoting Black’s, supra); Cooey v.
Strickland, 479 F.3d 412, 419 (6th Cir. 2007) (cause of action accrues “when the wrongful act
or omission results in damages”); Fujimaki v. Ichikawa, No. 324173, 2015 WL 7288054, at *3
(Mich. Ct. App. Nov. 17, 2015) (claim accrues when “all the elements of the claim have
occurred”).


                                               11
 Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 12 of 14 PageID #: 2842



Defendants repeatedly engaged in unlawful and wrongful conduct which

unreasonably interfered with and had a substantial impact upon the public health of

the City of Huntington and Cabell County.43 Defendants’ conduct that gave rise to

the opioid epidemic first created an actionable public nuisance well before May 25,

2015.44

          The 2015 Act is not retroactive. It explicitly applies only to causes of action

which accrue on or after May 25, 2015. Because Plaintiffs’ nuisance claims first arose

prior to May 25, 2015, the 2015 Act is not applicable in this case and the Defendants’

notices of non-party fault should be struck.

                                     CONCLUSION

      For all the reasons set forth, the Court should grant Plaintiffs’ Motion to Strike

Defendants' Notices of Non-Party Fault.


 Dated: March 13, 2020                           Respectfully submitted,




43See Cabell County Commission and the City of Huntington’s Corrected Joint and Third
Amended Complaint, filed on 9/16/19 (Doc # 2613) at ¶¶ 20, 31, 34, 131, 137, 144, 164, 166,
167, 168, 169, 682, 691, 807-810, 828, 839, 886, 900, 901-903, 920, 922-923, 949, 959, 965,
980-981, 1077-1084, 1149-1153, 1156-1157, 1172, 1179, 1184, 1185, 1194, and 1196.
44See Doc # 2613 at ¶¶ 710 -713, 764, 766-768, 774, 778, 789, 792, 798, 799, 811-813, 816-
820, 825, 829-835, 840-845, 849-860, 865-884, 887-899, 904-918, 924-947, 950-955, 960-963,
967-978, 982-987, 1059-1067, 1068-1074, 1075-1076, 1114-1124, 1411-1423, 1430, 1432-1433,
and 1435-1450.


                                            12
Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 13 of 14 PageID #: 2843




THE CITY OF HUNTINGTON                    CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                 /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)    Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                            FARRELL LAW
MOTLEY RICE LLC                           422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                       PO Box 1180
Mount Pleasant, SC 29464                  Huntington, West Virginia 25714-1180
Tel: 843-216-9000                         Mobile: 304-654-8281
Fax: 843-216-9450                         paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                      /s/ Anthony J. Majestro
                                          Anthony J. Majestro (WVSB No. 5165)
Linda Singer                              POWELL & MAJESTRO, PLLC
David I. Ackerman                         405 Capitol Street, Suite P-1200
MOTLEY RICE LLC                           Charleston, WV 25301
401 9th Street NW, Suite 1001             304-346-2889 / 304-346-2895 (f)
Washington, DC 20004                      amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622                       Michael A. Woelfel (WVSB No. 4106)
lsinger@motleyrice.com                  WOELFEL AND WOELFEL, LLP
dackerman@motleyrice.com                801 Eighth Street
                                        Huntington, West Virginia 25701
Charles R. “Rusty” Webb (WVSB No. 4782) Tel. 304.522.6249
THE WEBB LAW CENTRE, PLLC               Fax. 304.522.9282
716 Lee Street, East                    mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com




                                         13
 Case 3:17-cv-01362 Document 225 Filed 03/13/20 Page 14 of 14 PageID #: 2844



                            CERTIFICATE OF SERVICE

      I hereby certify that on March 13, 2020, a copy of the foregoing

PLAINTIFFS' MEMORANDUM OF LAW IN SUPPORT OF MOTION TO

STRIKE DEFENDANTS' NOTICES OF NON-PARTY FAULT was filed

electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.



                                         s/Anthony J. Majestro
                                         Anthony J. Majestro (WVSB 5165)




                                            14
